 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Glee Winter, et al.,                               No. CV-18-04541-PHX-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Progrexion Teleservices Incorporated,
13                  Defendant.
14
15           On April 18, 2019, the Court issued an order granting Defendant’s motion to compel
16   ten of the Plaintiffs in this action to arbitrate their claims. (Doc. 46.) This order also
17   solicited supplemental briefing from the parties concerning what to do with the remaining
18   Plaintiffs, in part because it was unclear whether they’d also signed arbitration agreements.
19   (Id.)
20           On June 25, 2019, Plaintiffs filed a memorandum conceding that Defendant has now
21   produced arbitration agreements for all remaining Plaintiffs. (Doc. 54 at 3.) Thus, “[t]he
22   remaining 26 Plaintiffs agree that they must arbitrate their claims on an individual basis
23   with Progrexion.” (Id. at 4.) However, they contend that, before the arbitrations begin, the
24   Court should strike the “loser pays” clause from each arbitration agreement because that
25   clause is unconscionable. (Id. at 4-6.)
26           Defendant previously indicated to the Court that it will not be enforcing the
27   prevailing-party provisions in the arbitration agreements.       (Doc. 29 at 2 [“Because
28   Progrexion—as an accommodation to Winter—does not oppose severance of the
 1   prevailing party language, there is no dispute with regard to that provision.”].) The Court
 2   assumes that nothing has changed in this regard. Accordingly, in lieu of filing a formal
 3   reply brief by July 2, 2019, as contemplated by the scheduling order (Doc. 50), Defendant
 4   may simply certify that it will not be enforcing the prevailing-party provisions. If such a
 5   certification is provided, the Court will enter an order granting Defendant’s third motion
 6   to compel (Doc. 51), with the clarification that the prevailing-party clause has been struck
 7   from each arbitration agreement, and then dismiss this action.
 8          Dated this 26th day of June, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
